Citation Nr: 0929632	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  06-14 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
degenerative joint and degenerative disc disease of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to March 
1954.

This matter arises from an October 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, that denied a rating greater than 40 
percent for service-connected degenerative disc and 
degenerative joint disease of the lumbar spine.  In June 
2007, the Veteran testified before the undersigned Veterans 
Law Judge at the RO.  In September 2007, the Board issued a 
decision denying a rating greater than 40 percent for 
service-connected degenerative disc and degenerative joint 
disease of the lumbar spine  

The appellant filed a timely notice of appeal of the Board's 
September 2007 decision to the United States Court of Appeals 
for Veterans Claims (CAVC).  Thereafter, in December 2008, 
the parties filed a Joint Motion for Remand requesting that 
the CAVC vacate and remand the Board's September 2007 
decision.  By Order dated in December 2008, the CAVC granted 
the parties' Joint Motion for Remand.  The matter is once 
again before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The basis of this remand is twofold.  First, to provide 
additional notice to the Veteran, as well as require further 
consideration of the criteria for a higher than 40 percent 
rating (and/or separate rating) under 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, regarding intervertebral disc syndrome.  
Second, to provide the RO with initial review of additional 
evidence submitted to the Board in July 2009.  This 
additional evidence consists of a medical statement from 
Ruben Cristal, M.D., dated in July 2009.  As this evidence is 
relevant to the instant appeal and was not accompanied by a 
written waiver of review by the RO, it must be referred to 
the RO for review.  See  38 C.F.R. § 20.1304(c); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance notice with 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to 
substantiate a claim and the relative 
duties of VA and the claimant to obtain 
evidence); of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) ; and 
of Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  Such notice should once again 
include the criteria under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243, to 
specifically include note (1) which states 
that for purposes of evaluations under 
diagnostic code 5243, an incapacitating 
episode is a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed 
by a physician and treatment by a 
physician.

Advise the appellant that he should submit 
evidence of treatment by a physician 
during incapacitating episodes.

2.  Next, review the claims file, to 
include all evidence submitted after the 
May 2006 statement of the case, notably 
the July 2009 medical statement.  If 
additional evidentiary or due process 
development is deemed necessary, such 
development should be undertaken.  
Consideration should be given to 
assignment of a separate rating for any 
neurologic abnormalities.  If the benefit 
being sought cannot be granted, the 
appellant and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

